United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
U.S. POSTAL SERVICE, WESTCHESTER
POSTAL & DISTRIBUTION CENTER,
White Plains, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1713
Issued: February 1, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 4, 2017 appellant filed a timely appeal from a February 10, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish right foot and ankle
conditions causally related to the accepted December 7, 2015 employment incident.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence with his appeal to the Board. However, the Board may
only review evidence that was in the record at the time OWCP issued its final decision. Thus, the Board is unable to
review this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued
September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281
(2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

FACTUAL HISTORY
On May 11, 2016 appellant, then a 60-year-old supervisor of distribution operations, filed
a traumatic injury claim (Form CA-1) alleging that on December 7, 2015 he injured his right foot
and ankle while walking from the first to third floors in the performance of duty.3 He did not
note on the claim form that he had stopped work.
In a development letter dated May 25, 2016, OWCP informed appellant that the evidence
of record was insufficient to establish his claim. Appellant was advised regarding the medical
and factual evidence required to establish his traumatic injury claim. He was afforded 30 days to
provide this information.
In response to OWCP’s request appellant submitted evidence including magnetic
resonance imaging (MRI) scans and hospital reports and statements from appellant, coworkers,
and an employing establishment distribution operations manager. In disability certificates dated
January 4 and 26, March 2, and April 22, 2016, Dr. Indu Garg, a treating Board-certified
physiatrist, indicated that appellant had been under his care for a right ankle injury and was
disabled from work. In the January 4, 2016 note, he indicated that appellant could return to work
on January 6, 2016, however, in the January 26, 2016 note, the return to work date was extended
to February 26, 2016. In the March 2, 2016 note, Dr. Garg noted that appellant could return to
light-duty work for four hours per day on April 23, 2016. However, he indicated that appellant
was disabled until June 30, 2016 on the April 22, 2016 disability certificate.
A February 4, 2016 letter from Dr. Sanjiv Bansal, a treating Board-certified orthopedic
surgeon, reported that appellant continued to have difficulty with his right ankle and required
right ankle reconstruction surgery.
On April 25, 2016 Dr. Jay Mermelstein, a treating podiatrist, diagnosed proximal
peroneus brevis and posterior tibial tendon tears, small trabecular fracture, mild chronic Achilles
tendinitis, pes cavus, plantar and posterior calcaneal bony spurs, hindfoot valgus/midfoot and
forefoot adductus, and chronic lateral collateral and possibly subtalar ligamentous tear. He
observed that appellant’s foot and ankle conditions were aggravated by pushing or pulling heavy
objects and periods of standing. Additionally, Dr. Mermelstein opined that appellant had a
chronic condition which could be aggravated by excessive activity. He recommended modified
activity and pain management.
On May 24, 2016 Dr. Chaiyaporn Kulsakdinun, a Board-certified orthopedic surgeon,
advised that appellant would be out of work for weeks due to his medical condition. In a
progress note dated May 25, 2016, he noted that appellant had undergone right peroneal
debridement and exostectomy surgery on May 9, 2016. Dr. Kulsakdinun provided physical
examination findings and noted that appellant was doing well postsurgery.
On June 3, 2016 appellant was seen by Dr. Garg who reported that appellant had been
seen in January 2016 for right ankle pain, which began at work on December 7, 2015 while he
3
The record also contains a Form CA-1 dated January 12, 2016 from appellant alleging that he sustained a right
ankle and foot injury on approximately October 31, 2013.

2

was walking. A review of the prior MRI scan revealed a proximal peroneus brevis full-thickness
tendon tear with tenosynovitis with partial intrasubstance distal posterior tibial partial thickness
tear. Physical findings included right ankle swelling with limited range of motion. Dr. Garg
reported that appellant was status post right ankle tendon repair surgery. He indicated that
appellant was totally disabled due to his recent surgery.
In a June 21, 2016 letter, Dr. Kulsakdinun advised that appellant was disabled from
working for the next seven weeks.
By decision dated June 30, 2016, OWCP denied appellant’s claim. It found the evidence
of record was insufficient to establish a causal relationship between the diagnosed medical
conditions and the accepted December 7, 2015 employment incident.
On July 1, 2016 OWCP received a June 24, 2016 report from Dr. Garg in which he
opined that appellant sustained a peroneal tendon injury at work, which had been repaired by
surgery approximately one month ago. A physical examination revealed limited right ankle and
foot range of motion and pain.
In a July 28, 2016 report, Dr. Mermelstein repeated findings from his prior report.
On June 29 and August 2, 2016 appellant requested a review of the written record by an
OWCP hearing representative.
On August 2, 2016 OWCP received a narrative report dated July 16, 2016 from Dr. Garg.
Dr. Garg reported that on December 7, 2015 appellant complained of ankle and foot pain due to
the excessive walking and pushing and pulling of mail equipment on December 7, 2015. He
noted appellant’s medical history including two prior work injuries involving appellant’s right
ankle and foot. Physical examination findings and findings from review of MRI scans were
noted. Diagnoses included status post right peroneal tendon tear and right foot and ankle injury.
A description of appellant’s work activities was reported. Based on the description of the work
duties, Dr. Garg opined that appellant’s work duties caused the peroneus tendon tear and the
significant right ankle and foot injury.
On August 9, 2016 Dr. Kulsakdinun advised that appellant was disabled from work for
the next seven weeks.
By decision dated February 10, 2017, OWCP’s hearing representative affirmed the denial
of appellant’s claim. He found the medical evidence of record was insufficient to establish a
causal relationship between the diagnosed right ankle and foot conditions and the accepted
December 7, 2015 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
4

Supra note 1.

3

United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.7
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place, and in the manner alleged.8 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.9
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.10 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and the
compensable employment factors.11 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.12
ANALYSIS
Appellant alleged that he sustained a right foot and ankle injuries while in the
performance of duty on December 7, 2015. OWCP found the evidence of record sufficient to
establish that the incident occurred as alleged. However, it also found the medical evidence of
record insufficient to establish that the diagnosed conditions were causally related to the
accepted December 7, 2015 employment incident. The Board finds that appellant has failed to
meet his burden of proof to establish right foot and ankle conditions causally related to the
accepted employment incident.

5

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

6

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

7

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 5.

8

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

9
C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 5.
10

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
11

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

12

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

4

The record contains reports from Dr. Garg dated July 1 and 16, 2016 diagnosing a
peroneal tendon injury/tendon tear. In the July 1, 2016 report, Dr. Garg observed that appellant
sustained a peroneal tendon injury at work. In his subsequent July 16, 2016 report, he described
appellant’s work duties including those performed on December 7, 2015. Dr. Garg opined that
appellant’s work duties were the cause of the peroneus tendon tear as well as the significant foot
and ankle injuries. The Board finds, however, that Dr. Garg failed to adequately address the
issue of causal relationship in the two July 2016 reports. Dr. Garg did not explain, with medical
rationale, how appellant’s work duties on December 7, 2015 physiologically caused or
aggravated appellant’s diagnosed foot and ankle conditions.13 Medical reports without any
rationale on causal relationship are of diminished probative value and do not meet an employee’s
burden of proof.14 Thus, these reports are insufficient to establish appellant’s claim.
Appellant submitted additional has reports from Dr. Mermelstein, Dr. Kulsakdinun and
Dr. Garg. Dr. Mermelstein on April 25 and June 24, 2016 provided examination findings and
right foot and ankle diagnoses proximal peroneus brevis and posterior tibial tendon tears, small
trabecular fracture, mild chronic Achilles tendinitis, pes cavus, plantar and posterior calcaneal
bony spurs, hindfoot valgus/midfoot and forefoot adductus, and chronic lateral collateral and
possibly subtalar ligamentous tear. Dr. Kulsakdinun diagnosed right peroneal debridement and
noted exostectomy surgery. In a June 3, 2016 report, Dr. Garg reported a right ankle tendon tear
based on an MRI scan. The Board has found that medical evidence which fails to offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.15 None of these physicians’ reports offer an opinion as to the cause of the
diagnosed conditions or attribute the diagnosed conditions to the accepted December 7, 2015
work incident. Thus, these reports from Dr. Mermelstein, Dr. Kulsakdinun, and Dr. Garg are
insufficient to establish appellant’s claim.
Appellant also submitted disability certificates from Dr. Garg, a February 5, 2016
disability note from Dr. Bansal, and disability notes from Dr. Kulsakdinun. The record also
contains an April 20, 2016 note that appellant had been seen that day from Dr. Kulsakdinun, and
a May 25, 2016 progress note describing appellant’s surgery. However, these reports are also
insufficient to support appellant’s claim as they contained no diagnosis or opinion on causal
relationship.16
The record before the Board is devoid of rationalized medical evidence establishing that
appellant’s right foot and ankle conditions were causally related to the accepted October 6, 2016
work incident. OWCP advised appellant that it was his responsibility to provide a
comprehensive medical report which described his symptoms, test results, diagnosis, history of
13

See T.E., Docket No. 16-1090 (issued February 24, 2017); L.R., Docket No. 16-0736 (issued September 2,
2016); Leslie C. Moore, 52 ECAB 132 (2000).
14

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009); Richard A.
Neidert, 57 ECAB 474 (2006)
15

R.E., Docket No. 10-0679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007); Ellen L. Noble, 55 ECAB
530 (2004).
16

A.D., 58 ECAB 159 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004).

5

treatment, and the physician’s opinion, with medical reasons, on the cause of his condition.17
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.18 An award of compensation may not
be based on surmise, conjecture, or speculation.19
On appeal appellant notes his disagreement with the denial of his claim. He argues that
his on-the-job injury was timely reported and he was entitled to benefits. As discussed above,
OWCP accepted that the December 7, 2015 incident occurred as alleged. It denied appellant’s
claim, however, because none of the physicians provided a rationalized opinion explaining how
the diagnosed conditions had been caused or aggravated by the accepted December 7, 2015
employment incident. Appellant’s honest belief that the February 10, 2017 employment incident
caused his medical conditions, however, sincerely held, does not constitute the medical evidence
necessary to establish causal relationship.20
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that his right
foot and ankle conditions are causally related to the accepted December 7, 2015 employment
incident.

17

See supra note 12.

18

L.D., Docket No. 09-1503 (issued April 15, 2010); D.I., 59 ECAB 158 (2007); Daniel O. Vasquez, 57 ECAB
559 (2006).
19

S.S., 59 ECAB 315 (2008); J.M., 58 ECAB 303 (2007); Donald W. Long, 41 ECAB 142 (1989).

20

See J.S., Docket No. 17-0507 (issued August 11, 2017).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 10, 2017 is affirmed.
Issued: February 1, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

